SUPREME COURT OF DELAWARE

LEO E. STR|NE. JR. THl-: RENAlssANcE Cl-:NTRE

¢H.gjugncg June 28, 2017 405 N. KiNG smE¢-:r, surrz 505
WlLM|NGTON. DELAWARE 19801

David E. Ross, Esquire Kevin Abrams, Esquire

Garrett B. Moritz, Esquire John M. Seaman, Esquire

Ross Aronstam & Moritz LLP Abrams & Bayliss LLP

100 South West Street, Suite 400 20 Montchanin Road, Suite 200
Wilmington, DE 19801 Wilrnington, DE 19807

RE: Chz'cago Bridge & Iron Company N. V. v. Westinghouse Electric
Company LLC and WSWAcquisz'tion Co., LLC
No. 573, 2016

Dear Counsel:

The Opinion issued on June 27, 2017 in this matter has been revised to correct
the mathematical error on page 26 which Was brought to our attention by Mr. Moritz.
The Opinion is being refiled today as reflected on the new cover page. The corrected

pages are enclosed for your convenience.

We are sorry for any inconvenience this may

     

Chief Justice
LESJr/ptp
Enclosures
cc: Honorable Karen L. Valihura
Honorable Collins J. Seitz, Jr.

IN THE SUPREME COURT OF THE STATE OF DELAWARE

ACQUISITION CO., LLC,

Defendants Below,
Appellees.

CHICAGO BRIDGE & IRON §
COMPANY N.V., § No. 573, 2016
§
Plaintiff Below, § Court Below: Court of Chancery
Appellant, § of the State of Delaware
§
v. §
§ C.A. No. 12585
W`ESTINGHOUSE ELECTRIC §
COMPANY LLC and WSW §
§
§
§
§

Subrnitted: May 3, 2017
Decided: June 27, 2017
Revised: June 28, 2017

Before STRINE, Chief]ustice; VALIHURA and SEITZ, Justices.
Upon appeal from the Court of Chancery. REVERSED.

David E. Ross, Esquire, Garrett B. Moritz, Esquire, Ross Aronstarn & Moritz LLP,
Wilmington, Delaware; Theodore N. Mirvis, Esquire (argued), Jonathan M. Moses,
Esquire, Kevin S. Schwartz, Esquire, Andrew J.H. Cheung, Esquire, Cecilia A.
Glass, Esquire, Bita Assad, Esquire, Wachtell, Lipton, Rosen & Katz, New York,
New York, for Plaintiff Below, Appellant, Chicago Bridge & Iron Company N.V.

Kevin G. Abrarns, Esquire, John M. Seaman, Esquire, Abrarns & Bayliss LLP,
Wilmington, Delaware; Peter N. Wang, Esquire (argued), Susan J. Schwartz,
Esquire, Yonaton Aronoff, Esquire, Douglas S. Heffer, Esquire, for Defendants
Below, Appellees, Westinghouse Electric Company LLC and WSW Acquisition
Co., LLC,

STRINE, Chief Justice:

the unambiguous language of the Purchase Agreement required the Closing Payment
Statement and Closing Statement to be GAAP compliant, and that the Independent
Auditor’s authority extends to all disputes related to the Objections Statement and
Closing Statement. This appeal followed.

II.

This Court reviews de novo the Court of Chancery’s grant of a motion for
judgment on the pleadings54 A motion for judgment on the pleadings may be
granted only when no material issue of fact exists and the movant is entitled to
judgment as a matter of law.55 “[J]udgment on the pleadings . .. is a proper
framework for enforcing unambiguous contracts because there is no need to resolve
material disputes of fact.”§6

A.

Chicago Bridge argues that the bulk of Westinghouse’s changes to the Net
Worl624 A.2d 1199, 1204
(Del. 1993).

55 Id. at 1205.

56 NBC Universal v. Paxson Commc ’n.s' Corp., 2005 WL 103 8997, at *5 (Del. Ch. Apr. 29, 2005).
57 See supra note 44.

26